Citation Nr: 0729451	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-24 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 3, 2005 
for grant of service connection for laryngeal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  June 2005 rating decision rendered by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the veteran's claim of 
entitlement to service connection for laryngeal cancer was 
granted and assigned an effective date of February 3, 2005.  

In July 2007, the undersigned conducted a hearing regarding 
the issue on appeal.


FINDINGS OF FACT

1.  On February 3, 2005, the veteran filed a claim for 
service connection for laryngeal cancer.

2.  In a June 2005 rating decision, the RO granted service 
connection for laryngeal cancer, effective February 3, 2005.

3.  As a matter of law, the veteran's VA medical records, 
which reflect that the veteran began receiving chemotherapy 
for laryngeal cancer in August 2004, do not constitute a 
formal or informal claim for service connection for that 
disorder.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 3, 2005 for the grant of service connection for 
laryngeal cancer.  38 U.S.C.A. §§ 5103, 5107(b), 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

The applicable statute and regulation provides that the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation based 
on direct service connection shall be the day following the 
veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claim's file that may be 
construed as an application or claim.  38 U.S.C.A. § 7104(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board notes that on February 3, 2005 the veteran filed a 
claim for service connection for laryngeal cancer, and in 
June 2005, the RO granted service connection and assigned an 
effective date to the date of claim, February 3, 2005.  The 
veteran asserts that he was diagnosed with laryngeal cancer 
in July 2004 and started chemotherapy in August 2004.  He 
argues that he should be granted an effective date back to 
the date of diagnosis or at least to the date treatment 
began.  He has also argued that he was not told by VA that he 
had to file a claim for service connection, and therefore, VA 
failed in its duty to assist the veteran.

As previously stated, the effective date of an award of 
disability compensation based on direct service connection 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
Since there is no other communication of record asserting a 
claim for laryngeal cancer, there is nothing in the record to 
support a claim earlier than February 3, 2005.  

Although it is regrettable that the veteran may not have 
fully understood the procedures for obtaining benefits to 
which he was entitled, payments of monetary benefits from the 
Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information 
provided by others, including Government employees, and 
regardless of extenuating circumstances or claims of 
fairness.  See Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim set forth in 38 U.S.C.A. § 5110(a) prevails 
over a general outreach statute, 38 U.S.C.A. § 7722, which 
provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); 
see also VAOGCPREC 17-95 ("failure by VA to provide the 
notice required by 38 U.S.C.A. § 7722 may not provide a basis 
for awarding retroactive benefits in a manner inconsistent 
with express statutory requirements. . .").  

Thus, VA's failure to give a claimant, or potential claimant, 
any form or information concerning the right to file a claim, 
or to furnish notice of the time limit for the filing of a 
claim, does not extend the time periods for doing so.  
38 C.F.R. § 21.1032(a), (c).  The Board does not doubt the 
credibility of the veteran's statement that he did not know 
that he should file a claim, but, unfortunately, the fact 
that he was not advised to file a claim does not allow 
assignment of an effective date prior to February 3, 2005, 
for service connection for laryngeal cancer.  

The Board has also considered the veteran's argument that his 
VA clinical records should be considered a claim or informal 
claim for service connection for laryngeal cancer, since VA 
treated him for this disease before he filed the claim for 
service connection.  Unfortunately, by law, a report of VA 
outpatient or hospital examination or report of admission to 
a VA hospital may be considered an informal claim only where 
service connection is already in effect for the disability at 
issue and the informal claim is for an increased evaluation, 
or where service connection has previously been denied and a 
claim to reopen specifying the benefit sought is received 
within one year from the date of the examination, treatment, 
or admission.  38 C.F.R. § 3.157(b)(1).  In this case, the 
veteran had not previously submitted a claim for service 
connection for laryngeal cancer.  Although the VA clinical 
records establish that a diagnosis of laryngeal cancer was 
assigned prior to February 3, 2005, those clinical records 
cannot serve as a basis for assignment of a date prior to 
February 3, 2005, for the grant of service connection for 
laryngeal cancer in the absence of a formal claim for that 
benefit prior to February 3, 2005.

Therefore, an earlier effective date may not be granted.  The 
Board is sympathetic to the veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

II.  Duties to Notify and Assist

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. § 5103.

In February 2005, the RO notified the veteran of the specific 
provisions of the law and performed additional development 
regarding his claim.  However, the essential facts by which 
the appeal must be decided are not in dispute.  The matter to 
be resolved is legal in nature, and its outcome is determined 
by the interpretation and application of the law and 
regulations rather than by consideration of conflicting or 
disputed evidence.  Because the VCAA has no effect on claims 
when the question is limited to a matter of law, including 
statutory interpretation, the Board need not determine if VA 
met the duty to assist and duty to notify requirements of the 
VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000).  Thus, no further action to comply with 
the provisions of the VCAA is required. 


ORDER

Entitlement to an effective date prior to February 3, 2005 
for grant of service connection for laryngeal cancer is 
denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


